Exhibit 10.4

NOVELL, INC.

STOCK-BASED DEFERRED

COMPENSATION PLAN

(As Amended and Restated, effective January 1, 2009)



--------------------------------------------------------------------------------

NOVELL, INC.

STOCK-BASED DEFERRED

COMPENSATION PLAN

ARTICLE 1

INTRODUCTION

1.1 Establishment of Plan. The Company (as defined below) originally established
the Plan (as defined below) as of the Original Effective Date (as defined
below), and previously amended and restated the Plan, effective as of April 4,
2003. The Plan is now amended and restated, effective as of the Effective Date
(as defined below), to implement changes required pursuant to and consistent
with section 409A of the Code (as defined below) and to make certain
ordinary-course design changes for the effective administration of the Plan.
This Plan document covers any Participant (as defined below) who was entitled to
receive a benefit from the Plan as of December 31, 2008, but did not receive
full payment of such benefit under the Plan as of such date, as well as any
individual who first becomes a Participant in the Plan on or after the Effective
Date. Payments commencing on or after the Effective Date shall be governed by
the Plan as amended and restated herein. Payments commencing prior to the
Effective Date are governed by the terms of the Plan as they existed prior to
this amendment and restatement and are either grandfathered from the
requirements of section 409A of the Code or payable pursuant to a fixed schedule
as required by and in compliance with section 409A of the Code. Between
January 1, 2005 and December 31, 2008, the Plan has been operated in accordance
with the transition relief established by the Treasury Department and Internal
Revenue Service pursuant to section 409A of the Code. This amendment and
restatement is adopted in conformity with final regulations under section 409A
of the Code issued by the Treasury Department on April 10, 2007 and effective
January 1, 2009.

1.2 Purpose of Plan. The Company established the Plan in connection with the
adoption of the SOP (as defined below). The Plan is intended to provide a
vehicle for select employees who participate in the SOP to achieve, and
maintain, their SOR (as defined below) under the SOP by offering them the
opportunity to defer the receipt of their Base Salary (as defined below) and
Bonus (as defined below) in exchange for the right to receive shares of Common
Stock (as defined below) at a future date. The Plan provides Participants (as
defined below) with this opportunity on a tax-deferred basis and provides
Participants with a “deemed” ownership interest in the Company. The Company
intends to maintain the Plan primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA (as
defined below). The Plan is a non-qualified deferred compensation plan that is
not subject to the qualification requirements of section 401(a) of the Code (as
defined below). The Plan is intended to be maintained and operated in accordance
with the requirements of section 409A of Code with respect to amounts subject to
such requirements. The Plan will be interpreted in a manner consistent with
these intentions.



--------------------------------------------------------------------------------

ARTICLE 2

DEFINITIONS

Definitions are contained in this Article and throughout other Sections of the
Plan. The location of a definition is for convenience only and should not be
given any significance. A word or term defined in this Article (or in any other
Article) will have the same meaning throughout the Plan unless the context
clearly requires a different meaning.

2.1 Amended Deferred Compensation Agreement means an amended Deferred
Compensation Agreement executed by a Participant that satisfies the requirements
of Section 6.6 and that changes the form of a distribution of amounts credited
to the Participant’s Post-409A Account and/or Pre-409A Account, as applicable.

2.2 Base Salary means, for each Eligible Employee, his or her annual rate of
base salary for the Plan Year, before taking into account amounts deferred under
this Plan and any reduction in taxable income by salary reduction under the
Novell, Inc. Deferred Compensation Plan, the Novell, Inc. 401(k) Retirement and
Savings Plan (or any other qualified plan of the Company), and any section 125
of the Code plan of the Company.

2.3 Beneficiary means the individual(s) or entity designated by a Participant,
or by the Plan, to receive any benefit payable upon the death of a Participant
or Beneficiary. A Beneficiary designation must be completed by the Participant
and delivered to the Committee on such form and by such method as specified by
the Committee for that purpose or may be completed electronically and submitted
by the Participant in conformance with procedures established by the Committee.
In the absence of a valid or effective Beneficiary designation, the Beneficiary
designated by the Participant in the beneficiary designation form, if any, which
has been submitted by such Participant in connection with his or her
participation in the Novell, Inc. Deferred Compensation Plan shall govern. In
the absence of a valid or effective beneficiary designation form for the Novell,
Inc. Deferred Compensation Plan, the beneficiary shall be (in the following
order): the Participant’s surviving spouse, or if there is no surviving spouse,
the Participant’s children, by representation, and if there are no surviving
children or issue thereof, the Participant’s estate.

2.4 Board means the Board of Directors of the Company.

2.5 Bonus means the annual cash bonus compensation earned for a Plan Year by an
Eligible Employee in accordance with the applicable annual bonus program
sponsored by the Company, but excluding any payments made under the Company’s
long-term cash bonus award program or that could be deemed to include equity
based pay, and computed before taking into account amounts deferred under this
Plan and any reduction in taxable income by salary reduction under the Novell,
Inc. Deferred Compensation Plan, the Novell, Inc. 401(k) Retirement and Savings
Plan (or any other qualified plan of the Company), and any section 125 of the
Code plan of the Company. For this purpose, an Eligible Employee’s Bonus for a
particular Plan Year shall be the Bonus that is earned by such Eligible Employee
pursuant to the performance period that commences during the Plan Year.

 

2



--------------------------------------------------------------------------------

2.6 Change in Control means the occurrence of any of the following events:

(a) the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 25% or more of the combined
voting power of the then outstanding Voting Stock of the Company; provided,
however, that for purposes of this Section 2.6(a), the following acquisitions
will not constitute a Change in Control: (i) any issuance of Voting Stock of the
Company directly from the Company that is approved by the Incumbent Board (as
defined in Section 2.6(b), below), (ii) any acquisition by the Company of Voting
Stock of the Company, (iii) any acquisition of Voting Stock of the Company by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any subsidiary, or (iv) any acquisition of Voting Stock of the
Company by any Person pursuant to a Business Combination that complies with
clauses (i), (ii) and (iii) of Section 2.6(c), below; and provided, further,
that a Change in Control will not occur if any Person becomes the beneficial
owner of 25% or more of the combined voting power of the Voting Stock of the
Company solely as a result of an issuance of Voting Stock described in clause
(i) of this Section 2.6(a) or an acquisition of Voting Stock described in clause
(ii) of this Section 2.6(a) unless and until such Person thereafter acquires
beneficial ownership of Voting Stock of the Company that causes the aggregate
percent of the combined voting power of the Voting Stock of the Company then
owned beneficially by such Person to exceed the percent of the combined voting
power of Voting Stock of the Company owned beneficially by such Person
immediately after such issuance or acquisition described in clause (i) or
(ii) of this Section 2.6(a);

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board,” as modified by this Section 2.6(b)), cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
will be deemed to have then been a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board;

(c) consummation of a reorganization, merger or consolidation, a sale or other
disposition of all or substantially all of the assets of the Company, or other
transaction (each, a “Business Combination”), unless, in each case, immediately
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners of Voting Stock of the
Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more

 

3



--------------------------------------------------------------------------------

subsidiaries), (ii) no Person (other than the Company; such entity resulting
from such Business Combination; any employee benefit plan (or related trust)
sponsored or maintained by the Company, any subsidiary or such entity resulting
from such Business Combination; or any Person who immediately prior to such
Business Combination beneficially owned directly or indirectly 25% or more of
the combined voting power of the voting stock of the Company and whose ownership
of such Voting Stock did not result in a Change in Control under Section 2.6(a))
beneficially owns, directly or indirectly, 25% or more of the combined voting
power of the then outstanding shares of Voting Stock of the entity resulting
from such Business Combination, and (iii) at least a majority of the members of
the Board of Directors of the entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

(d) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that
complies with clauses (i), (ii) and (iii) of Section 2.6(c).

2.7 Code means the Internal Revenue Code of 1986, as amended from time to time
and the regulations promulgated thereunder.

2.8 Committee means the Compensation Committee of the Board. For purposes of
administration of the Plan, the Committee may delegate its administrative powers
to another committee or to an individual, and all references to the Committee in
the Plan shall mean the Committee’s delegate. The Committee will serve as the
“plan administrator” to manage and control the operation and administration of
the Plan, within the meaning of section 3(16)(A) of ERISA.

2.9 Common Stock means the common stock of the Company, par value $0.10 per
share.

2.10 Company means Novell, Inc., a corporation organized under the laws of the
state of Delaware, or any successor of Novell, Inc.

2.11 Deferral Account means a bookkeeping account established for and maintained
on behalf of a Participant to which Units are credited. A Participant’s Deferral
Account shall consist of two separate subaccounts, the Pre-409A Account and the
Post-409A Account.

2.12 Deferred Compensation Agreement means an agreement entered into by a
Participant and the Company to reduce the Participant’s Base Salary and/or Bonus
as described in Section 3.4 for a Plan Year and defer such amounts to the Plan,
in accordance with Article 3.

2.13 Disability means “disability” (or similar term) as defined in the Company’s
long-term disability program and which results in payments to the Participant
under such program.

 

4



--------------------------------------------------------------------------------

2.14 Effective Date means January 1, 2009, the effective date of this amendment
and restatement of the Plan. The Original Effective Date means April 1, 2003,
the initial effective date of the Plan.

2.15 Eligible Employee means any participant in the SOP who is being paid from
the U.S. payroll of the Company. Eligible Employee shall also mean any
participant in the SOP who is not being paid from the U.S. payroll of the
Company, but is designated by the Committee to participate in the Plan. Except
as otherwise provided in Section 3.1 (concerning an individual who ceases to be
an Eligible Employee), an individual’s status as an Eligible Employee for a Plan
Year shall be determined at such time prior to the beginning of such Plan Year
as determined by the Committee, in its sole discretion. Notwithstanding the
foregoing, the Committee may determine in writing that an otherwise Eligible
Employee shall not be eligible to participate in this Plan.

2.16 Enrollment Period means the period prior to the first day of the Plan Year
during which Eligible Employees may elect to participate in the Plan for such
Plan Year and Participants may change (or eliminate) the percentage of Base
Salary and/or Bonus deferred to the Plan for such Plan Year. The Committee will
determine, in its sole discretion, the Enrollment Period for a particular Plan
Year, provided, that in no event will the last day of any Enrollment Period be
later than the December 31 that immediately precedes the Plan Year for which the
Enrollment Period applies.

2.17 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time and the regulations promulgated thereunder.

2.18 Hardship means:

(a) With respect to amounts credited to a Participant’s Pre-409A Account, an
unforeseeable and unanticipated emergency which is an event beyond the control
of the Participant that is related to the death of one of the Participant’s
eligible dependents or to a medical condition of the Participant or one of the
Participant’s eligible dependents, and which would result in severe financial
hardship to the Participant if a distribution or revocation of a deferral
election were not permitted. Hardship conditions will be evaluated by the
Committee, and the Committee will have sole discretion to determine whether a
Hardship condition exists and the Committee’s determination will be final.

(b) With respect to amounts credited to a Participant’s Post-409A Account, an
unforeseeable emergency that results from a severe financial hardship to the
Participant, resulting from an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary, or the Participant’s
dependent (as defined in section 152, without regard to section 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Participant’s property due to casualty; or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant and consistent with the
requirements of Treas. Reg. §1.409A-3(i)(3).

2.19 Insolvent means the Company is (i) unable to pay its debts as they become
due or (ii) subject to a pending proceeding as a debtor under the United States
Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

2.20 Matching Contribution means an amount credited to the Participant’s
Deferral Account under Section 4.1.

2.21 Participant means an Eligible Employee who is eligible to participate in
the Plan as provided in Section 3.1 and who has made an election to defer Base
Salary and/or Bonus pursuant to the Plan.

2.22 Plan means the Novell, Inc. Stock-Based Deferred Compensation Plan, as set
forth in this document, as amended from time to time.

2.23 Plan Year means the 12-month period beginning on each January 1 and ending
on the following December 31.

2.24 Post-409A Account means the subaccount maintained for a Participant that is
credited with amounts which were not earned and vested for purposes of section
409A of the Code as of December 31, 2004 (and any earnings attributable
thereto).

2.25 Pre-409A Account means the subaccount maintained for a Participant that is
credited with amounts which were earned and vested for purposes of section 409A
of the Code as of December 31, 2004 (and any earnings attributable thereto).

2.26 Separation Date means the date on which the Participant’s Separation From
Service has occurred.

2.27 Separation From Service means with respect to the amounts credited to the
(a) Participant’s Pre-409A Account, the Participant’s separation from employment
with the Company and (b) Participant’s Post-409A Account, the Participant’s
“separation from service” with the Company within the meaning of section 409A of
the Code. For purposes of the Plan, a Participant shall not be deemed to have
incurred a Separation From Service with respect to (i) the Participant’s
Pre-409A Account, merely because of a transfer between the Company and any
affiliate of the Company and (ii) the Participant’s Post-409A Account, merely
because of a transfer between the Company and any affiliate of the Company that
is required to be aggregated with the Company under section 409A of the Code.

2.28 SOP means the Novell, Inc. Stock Ownership Program, as amended from time to
time.

2.29 SOR means a Participant’s Stock Ownership Requirement under the SOP.

2.30 Specified Employee means any Participant who, at any time during the twelve
month period ending on the identification date as determined by the Committee
(or its delegate), is a specified employee under section 409A of the Code, as
determined by the Committee (or its delegate). The determination of “specified
employees,” including the number and identity of persons considered “specified
employees” and identification date, shall be made by the Committee (or its
delegate) in accordance with the provisions of sections 416(i) and 409A of the
Code.

 

6



--------------------------------------------------------------------------------

2.31 Unit means a bookkeeping designation under each Participant’s Deferral
Account that is convertible into a share of Common Stock when a distribution
event occurs under Article 6 of the Plan. On the date of credit, each Unit will
be equal to one share of Common Stock.

2.32 Voting Stock means securities entitled to vote generally in the election of
directors.

ARTICLE 3

PARTICIPATION

3.1 Eligibility. An Eligible Employee of the Company shall participate in the
Plan only to the extent and for the period that the Eligible Employee is a
participant in the SOP and is a member of a select group of management or highly
compensated employees as such group is described under sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. An individual who is an Eligible Employee
immediately prior to the first day of the Plan Year, but who ceases to be an
Eligible Employee during the Plan Year for any reason shall continue to
participate in the Plan with respect to any Deferred Compensation Agreement in
effect for such Plan Year for the remainder of the Plan Year, and shall not be
permitted to enter into any new Deferred Compensation Agreement with the Company
for any future Plan Year unless and until the individual again becomes an
Eligible Employee. Any individual who first qualifies as an Eligible Employee
during a particular Plan Year shall not be eligible to participate in the Plan
until the following Plan Year.

3.2 Participation. An Eligible Employee who desires to participate in the Plan
for a Plan Year must make an irrevocable election to defer the receipt of Base
Salary and/or Bonus earned by the Eligible Employee for a Plan Year under a
Deferred Compensation Agreement described in Section 3.4 below. The Eligible
Employee must make such election in accordance with Section 3.3 below during the
Enrollment Period. The Company shall withhold amounts deferred by the
Participant in accordance with this election. The Participant’s deferred amounts
shall be credited to the Deferral Account as provided in Article 5 and
distributed in accordance with Article 6. An election to defer receipt of Base
Salary and/or Bonus with respect to a Plan Year shall continue in effect for the
entire Plan Year, except as provided in Section 3.5 below. By electing to
participate in the Plan, the Eligible Employee acknowledges that all decisions
and determinations of the Committee shall be final and binding on the Eligible
Employee, his or her Beneficiaries and any other person having or claiming an
interest under the Plan.

3.3 Election Procedure. An election to defer Base Salary and/or Bonus under a
Deferred Compensation Agreement shall be made through an electronic or other
medium acceptable to the Committee. The election must be properly completed and
delivered to the Company in the form permitted by the Committee for this purpose
no later than the last day of the Enrollment Period, which shall occur prior to
the first day of the Plan Year for which Base Salary and/or Bonus shall be
earned.

3.4 Deferred Compensation Agreement. During the Enrollment Period, a Participant
shall designate in the Deferred Compensation Agreement the percentage of Base
Salary and/or Bonus to be deferred into the Participant’s Post-2004 Account. A
Deferred

 

7



--------------------------------------------------------------------------------

Compensation Agreement shall become irrevocable as of the last day of the
Enrollment Period for Base Salary and/or Bonus to be deferred in the following
Plan Year and shall remain in effect for the entire Plan Year and for each Plan
Year thereafter, unless amended as permitted under Section 3.6 to change the
rate of deferral during the Enrollment Period for a future Plan Year, under
Section 6.6 to change the form of distribution, or, if prior to the beginning of
a Plan Year a Participant ceases to qualify as an Eligible Employee, the
Participant’s Deferred Compensation Agreement will be cancelled and a new
Deferred Compensation Agreement will need to be executed by such Participant for
a future Plan Year during the applicable Enrollment Period if such Participant
again qualifies as an Eligible Employee.

(a) Deferral Election. The Deferred Compensation Agreement shall set forth the
percentage of Base Salary and/or Bonus that shall be deferred for the Plan Year,
subject to the following:

(i) Base Salary. A Participant shall be permitted to defer a maximum of
seventy-five percent (75%) of Base Salary earned in a Plan Year.

(ii) Bonus. A Participant shall be permitted to defer a maximum of seventy-five
percent (75%) of the Bonus earned with respect to a Plan Year. For this purpose,
the election shall be made in the Plan Year prior to the Plan Year for which the
performance period for the Bonus commences.

(iii) Minimum Deferral. The Committee may, in its discretion, establish a
minimum deferral amount for a given Plan Year; provided, that such determination
must be made prior to the beginning of the relevant Enrollment Period for such
Plan Year.

(b) Distribution Form Election.

(i) Form for Amounts Credited to the Participant’s Post-409A Account. For the
first Plan Year in which the Eligible Employee elects to participate in the
Plan, such Eligible Employee must designate in the Deferred Compensation
Agreement the form of distribution for all amounts credited to his or her
Post-409A Account. The Eligible Employee may select one of the following as a
permitted form of distribution for such amounts: (A) lump sum or
(B) substantially equal annual installments that are paid over a period of
between two (2) and five (5) years as designated by the Participant in the
Deferred Compensation Agreement; provided, however, that if an Eligible Employee
does not make an election in the Deferred Compensation Agreement as to the form
of distribution for the Base Salary and/or Bonus credited to his or her
Post-409A Account, the Participant shall be deemed to have elected a lump sum as
the form of distribution for all amounts credited to his or her Post-409A
Account. After the first year of participation in the Plan, the Participant
cannot change the form of distribution for amounts credited to his or her
Post-409A Account, unless the requirements of Section 6.6 are complied.

(ii) Form for Amounts Credited to the Participant’s Pre-409A Account. With
respect to amounts credited to the Participant’s Pre-409A Account, the
Participant made an election regarding the form of payment of such amounts
(including all future

 

8



--------------------------------------------------------------------------------

years’ contributions that are credited to the Participant’s Pre-409A Account) at
the time the Participant first commenced participation in the Plan and such
election may be amended thereafter at the election of the Participant as
provided in Section 6.6 below. The form of distribution of the amounts credited
to the Participant’s Pre-409A Account shall either be in a single lump sum
distribution or substantially equal annual installments over a period of two
(2) and five (5) years. If no election was made by the Participant with respect
to such amounts, the amounts credited to the Participant’s Pre-409A Account will
be distributed in a single sum distribution.

(c) Distribution Time Election. All amounts credited to the Participant’s
Deferral Account under the Plan shall be distributed on account of the
Participant’s Separation From Service as provided in Section 6.2, unless an
earlier distribution event occurs as provided in Article 6.

3.5 Hardship Withdrawal Request. If a Participant requests a distribution from
his Pre-409A Account on account of Hardship and such request is approved by the
Committee, the Participant’s deferral election for the Plan Year in which the
Hardship occurred will continue for the rest of such Plan Year; however, the
Participant will not be eligible to make any deferrals to the Plan for the
immediately following Plan Year. If a Participant requests a distribution from
his Post-409A Account on account of Hardship and such request is approved by the
Committee, all deferrals with respect to a Plan Year shall cease. A Participant
whose Hardship withdrawal request is approved by the Committee and who wants to
recommence participation in the Plan in a subsequent Plan Year (or the second
Plan Year in the event of a Hardship withdrawal from a Pre-409A Account) so he
or she can make deferrals of Base Salary and/or Bonus to the Plan must enter
into a new Deferred Compensation Agreement and return such Deferred Compensation
Agreement to the Committee no later than the last day of the Enrollment Period
the occurs prior to the beginning of the applicable Plan Year for which the
deferral will apply.

A Participant must submit a written request for a Hardship to the Committee on
the form and in the manner prescribed by the Committee. The Hardship request
must: (i) describe and certify as to the Hardship condition and the severe
financial hardship, (ii) state whether the withdrawal will be from the
Participant’s Pre-409A Account or Post-409A Account, but the request cannot be
from both, and (iii) the amount necessary to satisfy the Hardship request,
subject to the limitations set forth in the Plan and section 409A of the Code.
The Committee will have sole discretion to determine whether a Hardship exists
and to determine the appropriate action, if any; provided, however, in no event
will the Committee approve a Hardship distribution request from the
Participant’s Pre-409A Account for expenses related to any medical condition or
expenses related to the death of any person unless the request for distribution
from the Participant’s Pre-409A Account is submitted to the Committee and
approved by the Committee for Hardship distribution prior to the date on which
the expense is incurred. The Committee, in its sole discretion, may make
exception to the foregoing rule if it determines that the circumstances creating
the expense for which reimbursement is sought were not reasonably foreseeable.

3.6 Irrevocable Elections. A Participant’s Deferred Compensation Agreement for a
given Plan Year cannot be amended by the Participant after the last day of the
Enrollment Period

 

9



--------------------------------------------------------------------------------

and is irrevocable as of such date. A Participant may amend his Deferred
Compensation Agreement to increase or reduce the rate of deferral of Base Salary
and/or Bonus for a particular Plan Year during the Enrollment Period that occurs
prior to the beginning of such Plan Year; however, if no change is made during
the Enrollment Period the Participant’s election in his Deferred Compensation
Agreement will continue for the Plan Year that commences after the last day of
the Enrollment Period. An amendment to change the percentage of Base Salary
and/or Bonus to be a Participant’s Deferred Compensation Agreement shall become
effective as of the first day of the Plan Year that follows the Enrollment
Period for such Plan Year and shall apply only to Base Salary and/or Bonus
earned in such Plan Year and each successive Plan Year in which the Deferred
Compensation Agreement remains in effect. A Participant may not change the form
of distribution for Base Salary and/or Bonus deferred to the Plan for such Plan
Year during the Enrollment Period, unless the Participant makes an election
pursuant to Section 6.6, in which case the election to change the form will
apply to all amounts credited to his or her Pre-409A Account or Post-409A
Account, as applicable. At any time during the Enrollment Period a Participant
may cancel his Deferred Compensation Agreement with respect to the Plan Year
that follows the Enrollment Period, in which case the Participant will not make
any deferrals of Base Salary and/or Bonus to the Plan for such Plan Year. If the
Participant desires to defer Base Salary and/or Bonus to the Plan for a future
Plan Year, the Participant must enter into a new Deferred Compensation Agreement
during the Enrollment Period that occurs prior to the beginning of such Plan
Year; however, the Participant cannot change the form of distribution for such
amounts, unless the requirements of Section 6.6 are complied.

ARTICLE 4

COMPANY CONTRIBUTIONS

4.1 Matching Contributions. The Company may credit a Participant’s Deferral
Account with Matching Contributions based on a percentage of such Participant’s
Base Salary and/or Bonus that is deferred under this Plan for the Plan Year at
such times and in such amounts as approved by the Committee, or the Board, but
in no event shall the amount of the Matching Contribution exceed in value more
than twenty-five percent (25%) of the total amount of Base Salary and/or Bonus
that the Participant deferred under this Plan for the Plan Year. The
contribution made pursuant to this Section 4.1 shall be credited to the Deferral
Account of the appropriate Participant as provided in Article 5. No separate
election is permitted as to the time and form of distribution with respect to
Matching Contributions credited to the Participant’s Deferral Account, instead
Matching Contributions shall be distributed at the same time and in the same
form as the Base Salary and Bonus credited to the Participant’s Post-409A
Account are distributed to the Participant.

4.2 Vesting. A Participant’s interest in the Base Salary and Bonus deferred to
his or her Deferral Account shall be at all times fully vested and
nonforfeitable. Any Matching Contributions made to the Plan in accordance with
Section 4.1 of the Plan for a Plan Year shall become fully vested on the
January 1 that first occurs after the fifth annual anniversary of the January 1
of the calendar year that the Matching Contributions were credited to the
Participant’s Deferral Account, provided the Participant is an Eligible Employee
of the Company on such date.

 

10



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence, the Participant will become fully vested
in Matching Contributions made on his or her behalf if the Participant has a
Separation From Service on account of death or Disability. In addition, a
Participant will become fully vested in Matching Contributions made on his or
her behalf if a Change in Control occurs prior to the date the Participant has a
Separation From Service for any reason. If a Participant has a Separation From
Service prior to vesting in his or her Matching Contributions, any Matching
Contributions that have not vested as of such date shall be forfeited and the
Participant shall not have any rights with respect to such forfeited Matching
Contributions.

ARTICLE 5

PARTICIPANT ACCOUNTS

5.1 Establishment of Accounts. The Committee may select an independent
recordkeeper who will establish and maintain a Deferral Account on behalf of
each Participant. Contributions will be credited to such accounts in accordance
with the provision of this Article. The recordkeeper will maintain separate
subaccounts to reflect the Participant’s Pre-409A Account and Post-409A Account,
if applicable.

5.2 Bookkeeping. Deferral Accounts will be primarily for accounting purposes and
will not restrict the operation of the Plan or require separate earmarked assets
to be allocated to any account. The establishment of a Deferral Account will not
give any Participant the right to receive any asset held by the Company in
connection with the Plan or otherwise. In addition, Participants will not have
any ownership rights with respect to any shares of Common Stock under the Plan
until the shares of Common Stock are distributed to the Participant in
accordance with the provisions of Article 6 below.

5.3 Crediting Deferred Compensation. On and after the Effective Date, the
Committee will credit to a Participant’s Post-409A Account a number of Units,
including fractional Units, on a date determined by the Committee, in its sole
discretion. The number of Units credited to a Participant’s Post-409A Account
will be based on the amount deferred by the Participant for the period covered
by the deferrals. In crediting Units to a Participant’s Post-409A Account, the
Committee is not required to credit all Participants’ Post-409A Account on the
same day. The number of Units credited to a Participant’s Post-409A Account will
be based on the fair market value of the Common Stock on the date of credit and
the amount deferred by the Participant to the Plan for the period. Any
withholding taxes or other amounts that the Company is required by local, state,
federal or foreign law (including, but not limited to, applicable Social
Security taxes) to withhold with respect to deferred Base Salary and Bonus shall
be withheld from the Participant’s corresponding non-deferred portion of Base
Salary and Bonus. Amounts credited to the Participant’s Deferral Account prior
to the Effective Date were credited in accordance with the terms of the Plan as
in effect at such time.

5.4 Crediting Matching Contributions. On the same day that the Committee credits
deferrals made by Participants under Section 5.3 the Committee shall credit to
Participants’ Post-409A Account the number of Units, including fractional Units,
based on the Matching Contributions made by the Company pursuant to Section 4.1;
provided, however, that the

 

11



--------------------------------------------------------------------------------

Committee may, in its discretion, credit Matching Contributions less frequently,
but not less than annually, as the Committee may deem necessary or appropriate
in furtherance of proper Plan administration. The number of Units credited to a
Participant’s Post-409A Account as Matching Contributions will be based on the
fair market value of the Common Stock on the date of credit and the percentage
of Base Salary and Bonus that the Committee determines to match for the Plan
Year. Any withholding taxes or other amounts that the Company is required by
local, state, federal or foreign law (including, but not limited to, applicable
Social Security taxes) to withhold with respect to Matching Contributions shall
be withheld from the Participant’s corresponding non-deferred portion of Base
Salary and Bonus. Amounts credited to the Participant’s Deferral Account prior
to the Effective Date were credited in accordance with the terms of the Plan as
in effect at such time.

5.5 Other Investment Funds. Other than each Participant’s deemed investment in
shares of Common Stock, no other deemed investment will be established or
available under the Plan.

5.6 Notification to Participants. The Committee shall notify each Participant
with respect to the status of such Participant’s Deferral Account as soon as
practicable after the end of each Plan Year. Neither the Company nor the
Committee warrants, guarantees or represents that the value of any Units
credited to a Participant’s Deferral Account at any time will equal or exceed
the amount deferred to the Plan by the Participant.

ARTICLE 6

DISTRIBUTION OF ACCOUNTS

6.1 Distribution in the Event of Hardship. Prior to a distribution under
Section 6.2 or 6.3, distribution of all or a portion of a Participant’s vested
Deferral Account may be made only in the event of Hardship. The amount of any
Hardship distribution will not exceed the amount required to meet the Hardship,
including any taxes as may be required pursuant to Section 8.3 or penalties due
on the distribution. The Committee’s consideration to distribute amounts
credited to the Participant’s Post-409A Account on account of a Hardship shall
take into account the extent to which such Hardship is or may be relieved
through reimbursement of compensation by insurance or otherwise or by
liquidation of the Participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship) and the other
requirements of section 409A of the Code and the corresponding regulations
relating to distributions on account of an unforeseeable emergency. A Hardship
distribution shall be made in a single distribution of shares of Common Stock
(a) with respect to the amounts credited to the Participant’s Pre-409A Account,
as soon as practicable after the Committee approves the Hardship withdrawal
request or (b) with respect to amounts credited to the Participant’s Post-409A
Account, as soon as practicable after the Committee approves the Hardship
withdrawal request, but not later than sixty (60) days following such approval.

6.2 Distribution Upon Separation From Service. Unless a Participant dies prior
to receiving full distribution of the amounts credited to his or her Deferral
Account as provided in Section 6.3, or a Change in Control occurs as provided in
Section 6.4 with respect to amounts credited to the Participant’s Post-409A
Account prior to his or her Separation From Service,

 

12



--------------------------------------------------------------------------------

vested amounts credited to a Participant’s Deferral Account shall be distributed
to a Participant on account of his or her Separation From Service. The amounts
credited to the Participant’s Deferral Account shall commence to be distributed
to the Participant in the form selected by the Participant for the Participant’s
Pre-409A Account and Post-409A Account, as applicable, in his or her Deferred
Compensation Agreement (or Amended Deferred Compensation Agreement as provided
in Section 6.6 below), (a) with respect to amounts credited to the Participant’s
Pre-409A Account, within seven (7) months following the Participant’s Separation
From Service, or (b) with respect to amounts credited to the Participant’s
Post-409A Account, within sixty (60) days following the Participant’s Separation
Date (or such later date as provided in Section 6.6 below if the Participant
enters into a Deferred Compensation Agreement as provided in such Section);
provided, however, that if the Participant is a Specified Employee on his or her
Separation Date, the amounts credited to the Participant’s Post-409A Account
shall not be paid to the Participant until within thirty (30) days following the
first day of the seventh month following the Participant’s Separation Date,
unless the Participant dies during such six (6) month period, in which case the
amounts will be paid to the Participant’s Beneficiary within sixty (60) days
following the date of the Participant’s death. If a distribution to a
Participant who is a Specified Employee is delayed as described in the
immediately preceding sentence, the distribution will include all amounts that
would have been payable to such Participant during the six (6) month period in a
single lump sum, without interest, and any amounts payable after such six
(6) month period shall be paid to such Participant in the same manner and in the
same form as designated by the Participant in his or her Deferred Compensation
Agreement.

6.3 Death of the Participant. In the event a Participant dies prior to receiving
all of the amounts credited to his or her Deferral Account, the Participant’s
Beneficiary shall receive the vested shares of Common Stock equal to the total
number of vested Units credited to the Participant’s Deferral Account that were
not previously distributed to the Participant in the form of a single lump sum
distribution of shares of Common Stock. Distribution of (i) amounts credited to
the Participant’s Pre-409A Account shall be made no later than seven (7) months
after the Participant dies and the Committee is provided with written proof of
the Participant’s death, and (ii) amounts credited to the Participant’s
Post-409A Account shall be made within sixty (60) days following the date of
such death.

6.4 Change in Control. If a Change in Control occurs then all amounts credited
to a Participant’s Post-409A Account at the time of such Change in Control shall
be distributed in a single sum distribution to the Participant within thirty
(30) days following the consummation of such Change in Control; provided,
however, that no distribution will occur pursuant to this Section 6.4 if the
Change in Control does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of section 409A(a)(2)(A)(v) of the
Code and its corresponding regulations.

6.5 Type of Distribution. All distributions under the Plan shall be made in
shares of Common Stock. The number of shares of Common Stock that may be
distributed to a Participant at any time under the Plan will depend on the total
number of Units credited to the Participant’s Deferral Account that have vested
as of the distribution date. On the distribution date, Units shall be converted
to an equal number of shares of Common Stock, with fractional Units rounded

 

13



--------------------------------------------------------------------------------

up to a whole share of Common Stock, and shall be reduced by distributions,
through such date. To the extent distributions shall be made in installments,
the number of shares of Common Stock subject to the distribution for a
particular year will take into account the total number of years over which the
distributions are to be made. After the first annual installment is paid to the
Participant, each subsequent installment shall be paid to the Participant
annually on each anniversary of his Separation from Service within the period
described in Section 6.2, unless delay is required pursuant to Section 6.6.

6.6 Change in Form of Distribution. A Participant may change the form of
distribution of a Participant’s vested Deferral Account by filing an Amended
Deferred Compensation Agreement with the Committee in accordance with the
requirements of this Section 6.6. Specifically, to change the form of
distribution of amounts credited to the Participant’s Pre-409A Account, the
Participant must submit an Amended Deferred Compensation Agreement prior to the
date of the Participant’s Separation From Service. To change the form of
distribution of amounts credited to the Participant’s Post-409A Account, the
Participant must submit an Amended Deferred Compensation Agreement that
satisfies the following requirements (a) the Amended Deferred Compensation
Agreement will not become effective for the twelve (12) month period after the
date on which the Amended Deferred Compensation Agreement is filed with the
Committee, and (b) the distribution cannot commence sooner than five (5) years
from the date such payment was originally scheduled to commence pursuant to the
original Deferred Compensation Agreement. Except as provided in Section 6.3 with
respect to a Participant’s death, once payment has commenced, the form of
payment shall not be modified.

ARTICLE 7

PLAN ADMINISTRATION

7.1 Plan Administrator. This Plan shall be administered by the Committee, which
will be the Plan Administrator. The Committee members shall be appointed by and
serve at the pleasure of the Board.

7.2 Amendment or Termination. Unless terminated sooner or extended, with
stockholder approval, by the Committee or the Board, no deferrals of Base Salary
and Bonus may be made to the Plan with respect to any Plan Year beginning on or
after January 1, 2013, and, with respect to amounts credited to a Participant’s
Pre-409A Account, the Plan shall terminate on the day immediately preceding the
tenth anniversary of the Original Effective Date. No termination of the Plan
shall occur with respect to amounts credited to a Participant’s Post-409A
Account, unless the Committee or Board takes actions to terminate the Plan with
respect to such amounts in accordance with the requirements of section 409A of
the Code and its corresponding regulations. The Committee or Board may amend all
or any provision of this Plan, and may terminate the Plan in its entirety, at
any time and for any reason. No amendment or termination of the Plan will reduce
any Participant’s Deferral Account balance as of the effective date of such
amendment or termination. Upon termination of the Plan, a Participant’s Deferral
Account shall become fully vested. In addition, Participants shall be entitled
to a distribution of the amounts

 

14



--------------------------------------------------------------------------------

credited to their Pre-409A Account within seven (7) months of such termination
of the Plan. No distribution of amounts credited to a Participant’s Post-409A
Account shall occur unless the termination complies with the requirements of
Treas. Reg. §1.409A-3(j)(4)(ix)(B).

7.3 Administration of the Plan. The Committee shall have the sole authority to
control and manage the operation and administration of the Plan and have all
powers, authority and discretion necessary or appropriate to carry out the Plan
provisions, and to interpret and apply the terms of the Plan to particular cases
or circumstances. All decisions, determinations and interpretations of the
Committee will be binding on all interested parties, subject to the claims and
appeal procedure necessary to satisfy the minimum standard of section 503 of
ERISA, and will be given the maximum deference allowed by law. The Committee may
impose such restrictions or limitations on Participants in the Plan that the
Committee deems necessary and appropriate to comply with applicable law. The
Committee may delegate in writing its responsibilities as it sees fit.

Committee members who are Participants will abstain from voting on any Plan
matters that relate primarily to themselves or that would cause them to be in
constructive receipt of amounts credited to their respective Deferral Accounts.
The Board will identify three or more individuals to serve as a temporary
replacement of the Committee members in the event that all members of the
Committee must abstain from voting.

7.4 Indemnification. The Company will and hereby does indemnify and hold
harmless any of its employees, officers, directors or members of the Committee
who have fiduciary or administrative responsibilities with respect to the Plan
from and against any and all losses, claims, damages, expenses and liabilities
(including reasonable attorneys’ fees and amounts paid, with the approval of the
Board, in settlement of any claim) arising out of or resulting from the
implementation of a duty, act or decision with respect to the Plan, so long as
such duty, act or decision does not involve gross negligence or willful
misconduct on the part of any such individual.

7.5 Claims Procedures. A Participant or his Beneficiary (the “Claimant”) may
file a written claim for benefits under the Plan with the Committee. Within
ninety (90) days (or in special cases, and upon prior written notice to the
Claimant, one hundred and eighty (180) days) of receipt of the claim, the
Committee shall notify the Claimant of the Committee’s decision whether to
approve the claim. If the claim is denied, the Committee shall inform the
Claimant of (i) the specific reason or reasons for the denial; (ii) the
reference to the specific Plan provision(s) on which the denial was based;
(iii) any additional material or information that may be necessary to perfect
the claim, with reasons therefore; (iv) the Plan’s procedures for reviewing the
denial of the claim and the time limits applicable to such procedures; and (v) a
statement of the Claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse decision on appeal. Within sixty (60) days of the
date the Claimant was notified of the denial of a claim, the Claimant may appeal
the Committee’s decision by making a written submission containing any pertinent
information. Any decision not appealed within such sixty (60)-day period shall
be final, binding and conclusive. The Committee shall review information
submitted with an appeal and render a decision within sixty (60) days of the
submission of the appeal. If it is not feasible for the Committee to render a
decision on an appeal within the prescribed sixty (60)-day period,

 

15



--------------------------------------------------------------------------------

the period may be extended by an additional sixty (60) days, provided the
Claimant is provided with a notice of the extended period. If the claim is
denied on appeal, the denial notice should inform the Claimant (i) of the
specific reason or reasons for the denial; (ii) of specific Plan references for
which the determination was based; (iii) that the Claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claim;
(iv) additional appeal procedures, if any, offered under the Plan and the
Claimant’s right to receive information about such procedures; and (v) the
Claimant’s right to bring a civil action under section 502(a) of ERISA.

ARTICLE 8

MISCELLANEOUS

8.1 Funding. The Company shall be responsible for the distribution of shares of
Common Stock as provided under the Plan. Shares of Common Stock distributed
under the Plan will be shares purchased by the Company on the open market for
purposes of the Plan; however, in certain circumstances shares issued under the
Plan may be those authorized for issuance under the Company’s 2000 Stock Plan.

At its discretion, the Company may establish one or more trusts, with such
trustees as the Committee may approve, for the purpose of holding shares of
Common Stock. Trust assets cannot be diverted to, or used for, any purpose
except distributions to Participants and Beneficiaries under the terms of the
Plan or, if the Company is Insolvent, to pay the Company’s creditors.
Participants and Beneficiaries will have no right against the Company with
respect to the distribution of any portion of the Participant’s Deferral
Account, except as a general unsecured creditor of the Company.

8.2 Nonalienation. No benefit or interest of any Participant or Beneficiary
under this Plan will be subject to any manner of assignment, alienation,
anticipation, sale, transfer, pledge or encumbrance, whether voluntary or
involuntary. Notwithstanding the foregoing, the Committee will honor a court
order regarding the payment of alimony or other support payments, or the
establishment of community property or other marital property rights, to the
extent required by law, and consistent with Treas. Reg. §1.409A-3(j)(4)(ii) with
respect to amounts credited to the Participant’s Post-409A Account. Prior to
distribution to a Participant or Beneficiary, no Deferral Account balance will
be in any manner subject to the debts, contracts, liabilities, engagements or
torts of the Participant or Beneficiary. Assets, regardless of whether they are
held in trust to fund this Plan, may be diverted to pay the Company’s creditors,
if the Company is Insolvent.

8.3 Withholding; Payroll Taxes. The Company shall withhold from any contribution
or distribution made pursuant to this Plan any taxes (including, but not limited
to Social Security taxes) required to be withheld from such contributions or
distributions under local, state, federal or foreign law.

8.4 Eligible Employees Subject to Taxation Outside the United States. With
respect to any Eligible Employee who is subject to taxation in countries other
than the United States, the Committee may provide special terms and conditions
with respect to such Eligible

 

16



--------------------------------------------------------------------------------

Employees participation in the Plan as the Committee deems appropriate and
necessary to comply with the laws of the applicable countries, and the Committee
may create such procedures, addenda and subplans and make such modifications as
may be necessary or advisable to comply with such laws.

8.5 Limitation of Rights. Nothing in this Plan will be construed to give a
Participant the right to continue in the employ of the Company at any particular
position or to interfere with the right of the Company to discharge, lay off or
discipline a Participant at any time and for any reason, or to give the Company
the right to require any Participant to remain in its employ or to interfere
with the Participant’s right to terminate his or her employment.

8.6 Governing Law. To the extent that state law applies, the provisions of this
Plan will be construed, enforced and administered in accordance with the laws of
the Commonwealth of Massachusetts, except to the extent pre-empted by ERISA.

8.7 Section 409A of the Code. The Plan is intended to comply with the applicable
requirements of section 409A of the Code with respect to amounts subject to such
requirements, and shall be administered in accordance with section 409A of the
Code to the extent section 409A of the Code applies to the Plan. Notwithstanding
anything in the Plan to the contrary, elections to defer Base Salary and Bonus
to the Plan and distributions from the Plan may only be made in a manner and
upon an event permitted by section 409A of the Code with respect to amounts
subject to such requirements. To the extent that any provision of the Plan would
cause a conflict with the requirements of section 409A of the Code, such
provision shall be deemed null and void. Other than a valid Deferred
Compensation Agreement or Amended Deferred Compensation Agreement, in no event
shall a Participant, directly or indirectly, designate the calendar year of
payment with respect to amounts subject to section 409A of the Code.

IN WITNESS WHEREOF, the Company by its duly authorized officer has executed this
amendment and restatement of the Novell, Inc. Stock-Based Deferred Compensation
Plan as of the 30th day of December, 2008.

 

NOVELL, INC. By:   /s/ Alan Friedman Title:   SVP, Human Resources

 

17